Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2020 has been entered.

Status of claims
The amendment filed on 08/27/2020 is acknowledged. Claims 5, 6, 12, 13, 18, and 19 have been canceled and claims 10, 11, 14-17, and 20-25 have been withdrawn. Claims 1-4 and 7-9 are under examination in the instant office action. 

Rejections withdrawn


Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koehler et al. (US 6,500,473 B1).
Koehler et al. meet all of the limitations of claims 1-4 and 9. Koehler et al. disclose water dispersible compositions with particle size of ≤ 10 μm comprising a coloring agent such as curcumin which is substantially insoluble in water at neutral pH or below but are soluble in alkaline aqueous media, hydrocolloid including modified starch, and water with the composition being at least partially dehydrated to contain either ≥10% of water or ≤5%, and exemplified a composition comprising 3.33% of Cleargum, Roquette Freres (modified starch, octenyl succinate starch), 46.7% of sucrose, 10% of turmeric powder (curcumin), and 40% of demineralised water in .

Claims 1-4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koehler et al. (US 6,500,473 B1).
The reference of Koehler et al. is described in detail above and that discussion is hereby incorporated by reference. It is recognized that the teachings of Koehler et al. were deemed to anticipate the claims in the preceding ground of rejection. The instant ground of rejection applies an alternative interpretation of the weight percentage of octenyl succinate starch, which alternative interpretation is in expectation of an argument that applicant could make regarding whether the composition in example 3 disclosed by Koehler et al. being dehydrate to 5% of water, i.e. the disclosure of Koehler et al. is not explicit enough to support an anticipation determination with regard to the weight percentage of octenyl succinate starch. The Examiner does not agree with such a view, but nonetheless, this alternative ground of rejection is set forth to provide an alternative rationale as to the weight percentage of octenyl succinate starch, even if they do not anticipate the claimed invention, nonetheless provide ample disclosure, suggestion and motivation for one of ordinary skill in the art to have arrived at the claimed invention.
. 

Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koehler et al. (US 6,500,473 B1), as applied to claims 1-4 and 9.
Koehler et al. also teach the composition comprising 1-50% by weight of pectin, especially 2.5% and pectin being at least 10% by weight of the total weight of pectin and the other hydrocolloid (such as modified starch octenyl succinate starch) and thus the weight percentage of octenyl succinate starch is calculated to be 25% by total weight of the composition based on 2.5% and pectin being 10% by weight of the total weight of pectin and the other hydrocolloid (2.5%/10%).

Response to Applicants’ arguments:
Arguments regarding the 102/103 rejections were fully addressed in the response discussed in the advisory dated 09/10/2020 and are applies here as well and is not persuasive for reason discussed.

Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musaeus et al. (WO 2006/032399 A2) as evidenced by Bernstein et al. (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4698241/pdf/nihms735886.pdf).
[4,3] <0.8 μm comprising 47.6% by weight of octenyl succinate starch in example 1 (entire reference, especially abstract, example 1, and claims 7-13).

Response to Applicants’ arguments:
Applicants argue that the amendments of claim 1 would overcome the  35 U.S.C. 102(a)(1) rejection of claims 1, 4, 7, and 8 over Musaeus et al. as evidenced by Bernstein et al. since the amended claim 1 incorporated the limitations in claim 3 while claim 3 was not rejected in the previous office action (dated 05/07/2020). 
However, this argument is not deemed persuasive. Although previous claim 3 was not included in the  35 U.S.C. 102(a)(1) rejection of claims 1, 4, 7, and 8 over Musaeus et al. as evidenced by Bernstein et al. in the previous office action; zeaxanthin (hydrophilic according to Bernstein et al. and is also a carotenoid according to Bernstein et al.) taught by Musaeus et al. reads on the limitation of “hydrophilic carotenoid” incorporated in the amended claim 1 from the previous claim 3 and thus 35 U.S.C. 102(a)(1) rejection of claims 1, 4, 7, and 8 over Musaeus et al. as evidenced by Bernstein et al. remains.

.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Musaeus et al. (WO 2006/032399 A2) as evidenced by Bernstein et al. (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4698241/pdf/nihms735886.pdf), as applied to claims 1, 4, 7, and 8, in view of Koehler et al. (US 6,500,473 B1).
The teachings of Musaeus et al. are discussed above and applied in the same manner.
Musaeus et al. do not specify the residue water in the dry powder.
This deficiency is cured by Koehler et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Musaeus et al. and Koehler et al. to specify the water content of the water-dispersible dry powder of coloring agent taught by Musaeus et al. being 7.5% by weight. Water-dispersible dry powder of coloring agent having a water content of 7.5% by weight was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
nd 102 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

New ground of rejections
Upon reconsideration the examiner is applying the following new ground of rejection. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Musaeus et al. (WO 2006/032399 A2) as evidenced by Bernstein et al. (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4698241/pdf/nihms735886.pdf) in view of Koehler et al. (US 6,500,473 B1).
The teachings of Musaeus et al. are discussed above and applied in the same manner.
Musaeus et al. do not specify the residue water in the dry powder.
This deficiency is cured by Koehler et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Musaeus et al. and Koehler et al. to specify the water content of the water-dispersible dry powder of coloring agent taught by Musaeus et al. being 7.5% by weight. Water-dispersible dry powder of coloring agent having a water content of 7.5% by weight was well known to a person of ordinary skill in 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 08/27/2020, have been fully considered but they are moot in view of new ground of rejection. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612